Citation Nr: 1035768	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION


The Veteran served on active duty from September 1969 to April 
1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the benefits sought on 
appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims.

The Veteran contends that he contracted hepatitis C through 
unsterilized air gun injectors used to administer vaccinations 
during his period of active duty.  He also asserts that he was 
exposed to the virus through an in-service oral surgery 
procedure.

Risk factors for hepatitis C include intravenous drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, high-
risk sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, and 
shared toothbrushes or razor blades.  VBA Letter 211B (98-110) 
November 30, 1998.  

The Veteran's service medical records show that he received 
vaccinations in September 1969, October 1969, November 1969, and 
March 1970.  The Veteran is competent to report that those 
vaccinations involved air gun injectors and his statements in 
that regard are considered credible.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Additional service medical records confirm that the 
Veteran underwent oral surgery in February 1971.  However, other 
service medical records, including the report of his February 
1972 separation examination, are negative for any complaints or 
clinical findings pertaining to hepatitis C risk factors.  

The Veteran's post-service medical records show that he was 
formally diagnosed with hepatitis C in March 2002.  The record 
also shows that, since leaving the military, the Veteran has had 
his ear pierced and has undergone treatment for heroin and 
cocaine addiction.  It is unclear whether the Veteran began using 
those drugs in service.  Nevertheless, the Board observes that 
intravenous heroin and intranasal cocaine use, while considered 
risk factors for hepatitis C, fall into the category of willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2009).  
Service connection for any disability, including hepatitis C, 
which developed secondary to such forms of willful misconduct is 
barred as a matter of law.  Thus, even if the Veteran could show 
that he contracted hepatitis C through in-service heroin and 
cocaine use, he would be precluded from obtaining service 
connection on that basis.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on a Veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In a 
claim for service connection, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed disability 
may be associated with in-service injuries for the purposes of a 
VA examination).

In light of the evidence of in-service and post-service hepatitis 
C risk factors, including illicit drug use, it remains unclear to 
the Board whether the Veteran's currently diagnosed disability is 
related to his reported in-service exposure to unsterilized air 
gun vaccination devices, oral surgery, or any other aspect of his 
military service that does not constitute willful misconduct.  
Accordingly, the Board finds that a VA examination and 
etiological opinion is needed to fairly decide the merits of his 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995

The Board recognizes that the Veteran was previously scheduled 
for a VA examination with respect to his hepatitis claim in 
October 2006, but declined to report.  Significantly, however, 
while the record contains a copy of a September 2006 letter 
advising the Veteran that he would be scheduled for an upcoming 
VA examination, there is no additional correspondence indicating 
that the VA Medical Center ever notified him of the date, time, 
and place of that examination.  Accordingly, in the interest of 
fulfilling VA's duty to assist the Veteran, the Board finds that 
he should be afforded an additional opportunity to report for a 
VA examination in support of his hepatitis C claim.

A VA examination is also warranted with respect to the Veteran's 
claim for service connection for hypertension.  The Veteran 
contends that his currently diagnosed hypertension was caused or 
aggravated by his service-connected diabetes mellitus.  The Board 
is required to consider all theories of entitlement raised either 
by the claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process.  Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). Accordingly, the Board 
must consider whether service connection for hypertension is 
warranted on a direct basis or as secondary to the Veteran's 
service-connected diabetes. 

The service medical records are negative for any complaints or 
clinical findings or hypertension or related cardiovascular 
problems.  On his February 1972 separation examination, the 
Veteran's blood pressure was measured as 118/56, which was 
considered normal.

For VA purposes, hypertension means that the diastolic pressure 
is predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is predominantly 
160 or greater with a diastolic pressure of less than 90.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2009).

Private hospital records dated in December 2004 note a 15-year 
history of hypertension and a two-year history of diabetes 
mellitus.  Significantly, however, the Veteran now contends that 
he began experiencing diabetes symptoms many years prior to his 
actual diagnosis and that those symptoms preceded and contributed 
to the onset of his hypertension.  The Board observes that the 
Veteran, as a layperson, is competent to give evidence about 
symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  However, to the extent that he relates the onset of 
his hypertension to his diabetes, his assertions are not 
probative.  As a lay person, he is not competent to opine as to 
medical etiology or to render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Accordingly, his assertions as to medical 
causation and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between his hypertension and his service-
connected diabetes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board).

In its denial of the Veteran's hypertension claim, the RO noted 
that the disease had not manifested until many years after his 
period of active service.  Additionally, the RO determined that, 
because the Veteran's hypertension had been diagnosed earlier 
than his diabetes, those two conditions were not causally 
related.  However, the RO did not address the Veteran's 
contentions that his diabetes symptoms had gone undiagnosed for 
many years.  Nor did the RO consider whether the Veteran's 
diabetes had aggravated his hypertension beyond the natural 
progression of the disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In any event, the Board notes that findings of causation 
and aggravation are medical determinations that the RO and the 
Board, as adjudicators, are precluded from making.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Veteran has not yet been afforded a VA examination that 
addresses the etiology of his hypertension.  In light of the 
aforementioned evidence, it remains unclear whether his 
hypertension was caused or permanently aggravated by his service-
connected diabetes, or is otherwise related to his active 
service.  Accordingly, the Board finds that a VA examination and 
etiological opinion is warranted on remand.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Additionally, it appears that VA medical records may be 
outstanding.  The record shows that, as of May 2006, the Veteran 
was receiving periodic treatment at a VA medical facility for 
multiple disorders, including hepatitis C and hypertension.  
However, no VA medical records dated since that time have yet 
been associated with the claims folder.  Because it appears that 
there are outstanding VA medical records dated after May 2006 
that may contain information pertinent to his service connection 
claims, those records are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Finally, the Veteran's representative indicated in a July 2010 
statement that the Veteran may have additional private medical 
records in his possession, who2int treatment for diabetes-related 
symptoms prior to 1994, which would support his contention that 
his diabetes preceded and contributed to the onset of his 
hypertension.  As VA is now on notice that outstanding private 
treatment records may exist that may be helpful to the Veteran's 
claim, they should be requested on remand.  While the Board 
recognizes that the Veteran previously provided a signed 
authorization for the release of private hospitalization records 
dated in December 2004, it should be explained to him that his 
reauthorization of the release of any additional private medical 
records date is necessary before such records may be obtained.  
Additionally, the Veteran should be notified to submit any 
private treatment records in his possession.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder all 
private medical records showing treatment 
for diabetes-related symptoms prior to 
1994.  Explain to the Veteran that his 
prior authorization for the release of his 
private medical providers' records has 
expired, and that he will need to 
reauthorize the release of those records in 
order for VA to obtain them.  If the 
Veteran provides completed release forms, 
then request the identified treatment 
records.  All attempts to secure those 
records must be documented in the claims 
folder.

2.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Biloxi, Mississippi, and 
the VA Outpatient Clinic in Pensacola, 
Florida, dated from June 2006 to the 
present.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with the appropriate specialist 
for the purpose of ascertaining the 
approximate date of onset of his hepatitis 
C and the manner in which he likely 
contracted the disease.  The examiner 
should provide a rationale for any opinion 
expressed and reconcile it with all 
pertinent evidence of record, including the 
Veteran's statements with respect to 
contracting hepatitis C through 
unsterilized air gun vaccinations and oral 
surgery in service; his service medical 
records showing that he was vaccinated and 
underwent oral surgery in the military, and 
his post-service medical records, which 
show that he has been diagnosed with 
hepatitis C and has a history of other risk 
factors (ear piercing and intranasal 
cocaine and intravenous heroin use).  
Additionally, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology since service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where examiner did 
not comment on Veteran's report of in-
service injury and instead relied on 
absence of evidence in service medical 
records to provide negative opinion).  The 
VA examiner's opinion should specifically 
address the following questions: 

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently diagnosed 
hepatitis C is related to in-service 
exposure to air gun vaccinations?

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently diagnosed 
hepatitis C is related to in-service 
oral surgery, or any other aspect of 
his military service?

c)  Is more likely than not (greater 
than 50 percent probability) that the 
Veteran acquired hepatitis C through 
intranasal cocaine, intravenous 
heroin, or other illicit drug use?   

4.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with the appropriate specialist 
to assess the etiology of his currently 
diagnosed hypertension.  The examiner 
should review the claims folder and should 
note that review in the report.  The 
examiner should provide a rationale for any 
opinion expressed and reconcile that 
opinion with all pertinent evidence of 
record, including his service medical 
records, in particular the February 1972 
examination report showing that his blood 
pressure was normal on separation, and the 
post-service medical records indicating 
that the Veteran was diagnosed with 
hypertension in 1990 and subsequently 
diagnosed with diabetes mellitus in 2003.  
The VA examiner should also consider the 
Veteran's statements that he experienced 
diabetes-related symptoms years before his 
official diagnosis.  Additionally, the 
examiner must acknowledge and discuss any 
reports of a continuity of symptomatology 
since service.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  Specifically, the 
VA examiner's opinion should address the 
following:

a)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran's 
hypertension is due to or the result 
of his service-connected diabetes 
mellitus.  

b)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran's 
hypertension has been aggravated 
(permanently increased in severity 
beyond the natural progress of the 
disease) by his service-connected 
diabetes mellitus.  

c)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran's 
hypertension is otherwise related to 
his period of active service.  

5.  Then, readjudicate the claims.  If any 
aspect of the decision remains adverse to 
the Veteran, issue a supplemental statement 
of the case and allow the appropriate time 
for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
`development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

